         Case 2:20-cv-00305-SMJ   ECF No. 11    filed 10/27/20   PageID.111 Page 1 of 6
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



1                                                                     Oct 27, 2020
                                                                          SEAN F. MCAVOY, CLERK


2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     HEIDI COOPER on behalf of herself           No. 2:20-cv-00305-SMJ
5    and all others similarly situated,
                                                 ORDER GRANTING MOTION
6                              Plaintiff,        FOR REMAND

7                 v.

8    EAGLE POINTE ICG, LLC, a
     Washington limited liability company,
9    and SECURITY PROPERTIES
     RESIDENTIAL, LLC, a Washington
10   corporation,

11                             Defendants.

12

13          Before the Court is Plaintiff Heidi Cooper’s Motion for Remand, ECF No.

14   4.1 Plaintiff argues that this Court should remand this matter to state court because

15   (1) Defendants’ removal was untimely and (2) this Court does not have subject-

16   matter jurisdiction. Because this Court finds that Defendants untimely removed this

17   case, as discussed below, it does not reach the issue of whether Plaintiff’s claim

18
     1
      Plaintiff originally noted the motion for oral argument thirty days after filing,
19   October 1, 2020. See ECF No. 3. Plaintiff then filed an otherwise identical motion
     with a corrected hearing date more than seventy days after filing, November 5,
20   2020, consistent with Local Civil Rule 7(i)(2). See ECF No. 4. The Court denied as
     moot the original motion on October 6, 2020. ECF No. 10.


     ORDER GRANTING MOTION FOR REMAND – 1
         Case 2:20-cv-00305-SMJ   ECF No. 11    filed 10/27/20   PageID.112 Page 2 of 6




1    presents a Federal Question, allowing for jurisdiction under 28 U.S.C. § 1331.

2    Having reviewed the record and pleadings in this matter, this Court is fully informed

3    and grants the Motion for Remand.

4                                     BACKGROUND

5           Plaintiff brought a claim in Spokane County Superior Court, alleging

6    Defendants violated Washington State’s Residential Landlord Tenant Act (RLTA),

7    Rev. Code Wash. 59.18, et seq. ECF No. 1-2 at 4–5. Defendants removed the case

8    to federal court on August 25, 2020. ECF No. 1.

9           Plaintiff attempted personal service on Defendants at the address of their

10   registered agent on or about May 5, 2020. ECF No. 1-2 at 21–22. Security guards

11   turned away the service-processer when he attempted to enter the building,

12   ostensibly because of restrictions on in-person interactions due to the COVID-19

13   pandemic.2 See id. at 24. Plaintiff sent a copy of the Summons and Complaint via

14   Certified Mail-Return Receipt Requested on May 18, 2020. According to the return

15   receipt, which was received by Plaintiff on June 1, 2020, Defendants signed for the

16   documents on May 26, 2020. Id. at 26.

17

18   2
       The parties debate whether Plaintiff did her due diligence in attempting personal
     service before conducting service by mail, especially in light of the difficulties
19   posed by the COVID-19 pandemic. See ECF No. 5 at 3; ECF No. 6 at 3; see also
     Rev. Code Wash. 23.95.450(2). Because the Court concludes that Defendants
20   waived formal service of the Summons and the Complaint, it need not resolve this
     issue.


     ORDER GRANTING MOTION FOR REMAND – 2
       Case 2:20-cv-00305-SMJ       ECF No. 11    filed 10/27/20   PageID.113 Page 3 of 6




1          Defense counsel appeared on August 7, 2020. ECF No. 1-2 at 19. On August

2    25, 2020, ninety-one days after receiving the Summons and Complaint, Defendants

3    filed an answer to Plaintiff’s complaint. Id. at 37. Nowhere in the answer did

4    Defendants raise the argument that they were not properly served. See id. at 36–37

5    (affirmative defenses). Then, the same day, Defendants removed this action to

6    Federal Court. ECF No. 1. And in the Notice of Removal, Defendants explicitly

7    stated that “[a]ll parties to this action have been served.” Id. at 3.

8                                        DISCUSSION

9    A.    Defendants untimely removed this matter to Federal Court

10         A defendant may remove an action from state court to federal court where

11   “the district courts of the United States have original jurisdiction.” 28 U.S.C. §

12   1441(a). “The notice of removal of a civil action or proceeding shall be filed withing

13   30 days after the receipt by the defendant, through service or otherwise, of a copy

14   of the initial pleading.” 28 U.S.C. § 1446(b)(1). The time for removal under 28

15   U.S.C. § 1446 “is imperative and mandatory, must be strictly complied with, and is

16   to be narrowly construed.” United States ex rel. Walker v. Gunn, 511 F.2d 1024,

17   1026 (9th Cir. 1975); see also O’Halloran v. Univ. of Wash., 856 F.2d 1375, 1380

18   (9th Cir. 1988) (“[S]ection 1441 is strictly construed against removal.”). Although

19   courts have, as Defendants point out, recently “softened the strictness” of this

20   principle, the underlying federalism concerns remain. See Myer v. Nitetrain Coach




     ORDER GRANTING MOTION FOR REMAND – 3
       Case 2:20-cv-00305-SMJ     ECF No. 11    filed 10/27/20   PageID.114 Page 4 of 6




1    Co., 459 F. Supp. 2d 1074, 1076 (W.D. Wash. 2006) (citing Murphy Bros. Inc. v.

2    Michetti Pipe Stringing, Inc., 526 U.S. 344, 355 (1999).

3          Defendants argue that because Plaintiffs did not effectuate personal service,

4    the period for removal never began to run. ECF No. 5 at 8. But Defendants’

5    argument fails because Defendants waived person service. Defendants signed for

6    the Summons and Complaint on May 26, 2020. There is no dispute that Defendants

7    had actual notice of the Complaint. This is not the case of Murphy Bros., where

8    Plaintiffs abused the “receipt rule,” creating unfairness to foreign defendants,

9    circumventing international treaties and “trap[ping]” opponents in state court by

10   sending a “courtesy copy” via facsimile. 526 U.S. at 356; see also Pic-Mount Corp.

11   v. Stoffel Seals Corp., 708 F. Supp. 1113, 1118 (D. Nev. 1989) (“receipt of an initial

12   pleading begins the thirty-day removal period, irrespective of the technicalities of

13   state service of process laws”).

14         Defendants cannot have it both ways. Their conduct is consistent with a

15   waiver of personal service, only bringing up the defense in their response to this

16   motion. Defendants’ answer and notice and removal both indicate that Defendants

17   have been served. Compare ECF Nos. 1, 1-1, with ECF No. 5. The 30-day period

18   to remove this case thus began on May 26, 2020, when Defendants received the

19   complaint, and expired on June 25, 2020. See 28 U.S.C. § 1446(b). So, Defendants’

20   removal of this action is untimely.




     ORDER GRANTING MOTION FOR REMAND – 4
          Case 2:20-cv-00305-SMJ    ECF No. 11    filed 10/27/20   PageID.115 Page 5 of 6




1    B.      Attorney Fees

2            Plaintiff asks that this Court award her attorney fees and costs associated with

3    the Motion for Remand. But Plaintiff does not specify an amount of attorney fees

4    and costs sought. Nor does she attach any declarations detailing hours worked on

5    the Motion for Remand. The Court thus declines consider Plaintiff’s request.

6    Plaintiff may file a separate motion for reasonable attorney fees and costs,

7    accompanied by proper documentation, which the Court would then consider.

8            Accordingly, IT IS HEREBY ORDERED:

9            1.    Plaintiff’s Motion for Remand, ECF No. 4, is GRANTED.

10           2.    This Court REMANDS this case to state court.

11           3.    Plaintiff’s request for attorney fees, ECF No. 4 at 6–7 is DENIED

12                 WITH LEAVE TO RENEW.

13                 A.     Absent a motion for attorney fees and costs, all parties shall bear

14                        their own costs and attorney fees.

15           4.    All pending motions are DENIED AS MOOT.

16           5.    All hearings and other deadlines are STRICKEN.

17   //

18   //

19   //

20   //




     ORDER GRANTING MOTION FOR REMAND – 5
       Case 2:20-cv-00305-SMJ     ECF No. 11   filed 10/27/20   PageID.116 Page 6 of 6




1          6.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 27th day of October 2020.

5                       _________________________
                        SALVADOR MENDOZA, JR.
6                       United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING MOTION FOR REMAND – 6
